Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 04, 2019

The Court of Appeals hereby passes the following order:

A19A1647. MOUSSA DIARRA v. THE STATE.

      Moussa Diarra has been indicted for aggravated assault, terroristic threats, and
possession of a knife during the commission of a felony. The trial court entered an
order finding Diarra incompetent to stand trial. Diarra filed a pro se notice of appeal
from this ruling. We, however, lack jurisdiction.
      First, Diarra’s pro se notice of appeal is a nullity because he currently is
represented by counsel in this action and thus may not attempt to represent himself.
See Tolbert v. Toole, 296 Ga. 357, 361-363 (3) (767 SE2d 24) (2014); Soberanis v.
State, 345 Ga. App. 403, 404-405 (812 SE2d 800) (2018).
      Second, the charges against Diarra remain pending below. The appeal is thus
interlocutory. See Boyd v. State, 191 Ga. App. 435 (383 SE2d 906) (1989); see also
McGouirk v. State, 303 Ga. 881 (815 SE2d 825) (2018) (addressing merits of
incompetency ruling following the grant of an application for interlocutory appeal).
In order to appeal, Diarra was required to follow the interlocutory appeal procedures
set forth in OCGA § 5-6-34 (b), including obtaining a certificate of immediate review
within ten days of the order to be appealed and filing an application to appeal within
ten days after the certificate was issued. Diarra’s failure to do so deprives this Court
of jurisdiction.
    For these reasons, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.
                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/04/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.